Citation Nr: 1525776	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  14-25 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to VA home loan guaranty benefits.


REPRESENTATION

Appellant represented by:	Navy Mutual Aid Association


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 administrative decision issued by the Department of Veterans Affairs (VA) Loan Center in Atlanta, Georgia.

The Veteran was scheduled for a Travel Board hearing in March 2015, but he failed to appear.  As such, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).

The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDING OF FACT

In April 2015, prior to the promulgation of a decision in the appeal, the Veteran provided written notice to VA that a withdrawal of the issue on appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to VA home loan guaranty benefits have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

In April 2015, the Veteran submitted a written statement indicating his desire to withdraw the appeal for entitlement to VA home loan guaranty benefits.  Accordingly, the Board does not have jurisdiction to review the Veteran's appeal, and the issue must be dismissed.


ORDER

The appeal for entitlement to VA home loan guaranty benefits is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


